                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

JEFFREY SMITH                                                                          PLAINTIFF
ADC #109695

v.                                Case No. 1:18-cv-00033-KGB

WENDY KELLEY, et al.                                                               DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Jeffrey Smith’s complaint is dismissed without prejudice.

       It is so adjudged this 6th day of February, 2019.

                                                      _______________________________
                                                      Kristine G. Baker
                                                      United States District Judge
